Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 12/20/2019 has been entered and is currently under consideration.  Claims 1-4, 8-11, and 15-18 remain pending in the application.  Prosecution has been reopened following the Pre-Appeal Brief of 05/26/2020.  This action is NON-FINAL
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamata (JP2009166650 of record with reference made to examiner provided translation).
Regarding claim 1, Kawamata teaches:
A precured tread assembly (Fig 1, 2: precure tread P; page 2, last paragraph) for mounting on a tire casing comprising:
a pre-cured tread portion having a mounting surface and an opposing ground-engaging surface with a plurality of grooves therein (Fig 1, 2, Annotated Fig 2; grooves 11, tread surface of tire tread 1), wherein the mounting surface comprises:
a reinforcing fabric layer comprising a first surface cured to the mounting surface of the tread portion and an opposing second surface exposed to air (boundary X prior to attachment of precured tread P; page 2, last paragraph- page 3 third paragraph), the first surface of the reinforcing fabric layer having a 
the reinforcing fabric layer comprising warp threads, the warp threads orientated on the tread portion such that the warp threads of the reinforcing fabric layer extend in a direction along a direction of rotation of the tread portion (page 3, fifth full paragraph; Table 1: embodiment 1).

    PNG
    media_image1.png
    672
    873
    media_image1.png
    Greyscale

Regarding claim 15, Kawamata teaches:
method of retreading a tire (page 2, last paragraph- page 3 third paragraph) comprising the steps of:
removing a used tread from an outer surface of a tire casing (page 2, last paragraph; retreading implies the previous tread has been removed); and
applying a precured tread assembly to the outer surface of the tire casing (Fig 1, 2: precure tread P; page 2, last paragraph- page 3 third paragraph), the precured tread assembly including a tread portion 
the reinforcing fabric layer comprising warp threads, the warp threads orientated on the tread portion such that the warp threads of the reinforcing fabric layer extend in a direction perpendicular to a direction of rotation of the tread portion (page 3, fifth full paragraph; Table 1: embodiment 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamata in view of Rayman et al. (US 2003/0201047 of record) hereinafter Rayman.
Regarding claim 2, Kawamata teaches the precured tread assembly of claim 1.
Kawamata does not teach wherein the reinforcing fabric layer comprises nylon fibers.
In the same field of endeavor regarding tire treads, Rayman teaches a two piece tire assembly with a reinforcing fiber layer comprising nylon fibers ([0047]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have chosen nylon fibers as taught by Rayman as suitable material for use in the reinforcing layer as taught by Kawamata.
Regarding claim 3, Kawamata teaches the precured tread assembly of claim 1.
Kawamata does not teach wherein the reinforcing fabric layer comprises PET fibers
In the same field of endeavor regarding tire treads, Rayman teaches a two piece tire assembly with a reinforcing fiber layer comprising PET fibers ([0047]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have chosen PET fibers as taught by Rayman as suitable material for use in the reinforcing layer as taught by Kawamata.
Regarding claim 4, Kawamata teaches the precured tread assembly of claim 1.
Kawamata does not teach wherein the reinforcing fabric layer comprises aramid fibers.
In the same field of endeavor regarding tire treads, Rayman teaches a two piece tire assembly with a reinforcing fiber layer comprising aramid fibers ([0047]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have chosen aramid fibers as taught by Rayman as suitable material for use in the reinforcing layer as taught by Kawamata.
Regarding claim 16, Kawamata teaches the precured tread assembly of claim 15.
Kawamata does not teach wherein the reinforcing fabric layer comprises nylon fibers.
In the same field of endeavor regarding tire treads, Rayman teaches a two piece tire assembly with a reinforcing fiber layer comprising nylon fibers ([0047]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have chosen nylon fibers as taught by Rayman as suitable material for use in the reinforcing layer as taught by Kawamata.
Regarding claim 17, Kawamata teaches the precured tread assembly of claim 15.
Kawamata does not teach wherein the reinforcing fabric layer comprises PET fibers
In the same field of endeavor regarding tire treads, Rayman teaches a two piece tire assembly with a reinforcing fiber layer comprising PET fibers ([0047]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have chosen PET fibers as taught by Rayman as suitable material for use in the reinforcing layer as taught by Kawamata.
Regarding claim 18, Kawamata teaches the precured tread assembly of claim 15.
Kawamata does not teach wherein the reinforcing fabric layer comprises aramid fibers.
In the same field of endeavor regarding tire treads, Rayman teaches a two piece tire assembly with a reinforcing fiber layer comprising aramid fibers ([0047]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have chosen aramid fibers as taught by Rayman as suitable material for use in the reinforcing layer as taught by Kawamata.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamata in view of Paulin et al. (US 3841376 of record) hereinafter Paulin.
Regarding claim 8, Kawamata teaches:
A tire (abstract) comprising:
a tire casing (Fig 1, 2: prepared tire T) ; and
a precured tread assembly applied to the tire casing (Fig 1, 2: precure tread P; page 2, last paragraph), the precured tread assembly including a tread portion having a mounting surface and an opposing ground-engaging surface with a plurality of grooves therein (Fig 1, 2, Annotated Fig 2; grooves 11, tread surface of tire tread 1), wherein the mounting surface comprises a reinforcing fabric layer comprising a first surface pre-cured to the mounting surface of the tread portion and an opposing second surface (boundary X prior to attachment of precured tread P; page 2, last paragraph- page 3 third paragraph), the first surface of the reinforcing fabric layer having a width corresponding to a width of the mounting surface and a length corresponding to a circumference of the mounting surface (Fig 1, 2, Annotated Fig 2),
the reinforcing fabric layer comprising warp threads, the warp threads orientated on the tread portion such that the warp threads of the reinforcing fabric layer extend in a direction perpendicular to a direction of rotation of the tread portion (page 3, fifth full paragraph; Table 1: embodiment 1).
Kawamata does not teach the opposing second surface is in direct contact with cushion gum.
In the same filed of endeavor regarding tires, Paulin teaches using a gum layer to provide a good bond between the old tire carcass and the new components when retreading a tire (col 2, ln 8-15).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the
Since Kawamata teaches the precured tread portion including the reinforcing layer is exposed prior to attachment to the tire casing tire casing, it would be further apparent to one of ordinary skill in the art that Kawamata in view of Paulin further suggests the second surface of the reinforcing fabric being exposed to air prior to contacting the cushion gum.  Furthermore, this is a product-by-process limitation.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not .
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamata in view of Paulin as applied to claim 8 above, and further in view of Rayman.
Regarding claim 9, Kawamata in view of Paulin teaches the precured tread assembly of claim 8.
Kawamata in view of Paulin does not teach wherein the reinforcing fabric layer comprises nylon fibers.
In the same field of endeavor regarding tire treads, Rayman teaches a two piece tire assembly with a reinforcing fiber layer comprising nylon fibers ([0047]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have chosen nylon fibers as taught by Rayman as suitable material for use in the reinforcing layer as taught by Kawamata in view of Paulin.
Regarding claim 10, Kawamata in view of Paulin teaches the precured tread assembly of claim 8.
Kawamata in view of Paulin does not teach wherein the reinforcing fabric layer comprises PET fibers
In the same field of endeavor regarding tire treads, Rayman teaches a two piece tire assembly with a reinforcing fiber layer comprising PET fibers ([0047]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have chosen PET fibers as taught by Rayman as suitable material for use in the reinforcing layer as taught by Kawamata in view of Paulin.
Regarding claim 11, Kawamata in view of Paulin teaches the precured tread assembly of claim 8.
Kawamata in view of Paulin does not teach wherein the reinforcing fabric layer comprises aramid fibers.
In the same field of endeavor regarding tire treads, Rayman teaches a two piece tire assembly with a reinforcing fiber layer comprising aramid fibers ([0047]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have chosen aramid fibers as taught by Rayman as suitable material for use in the reinforcing layer as taught by Kawamata in view of Paulin.
Response to Arguments
Applicant's arguments filed 12/20/2019 have been fully considered but they are not persuasive.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For at least the above reasons, the application is nor in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743